Case: 20-60088     Document: 00515860808         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 20-60088
                                                                             FILED
                                                                         May 13, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Iris Dinora Alvarez-Sabillon; Julio Cesar Perdoma-
   Alvarez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 261 233
                              BIA No. A206 261 234


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Iris Dinora Alvarez-Sabillon and her derivative beneficiary, Julio
   Cesar Perdomo-Alvarez, are natives and citizens of Honduras. They petition
   for review of the decision of the Board of Immigration Appeals (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60088      Document: 00515860808           Page: 2    Date Filed: 05/13/2021




                                     No. 20-60088


   dismissing their appeal of an Immigration Judge’s (IJ) denial of their
   application for asylum and withholding of removal. The petitioners argue
   that substantial evidence exists that, if removed, they will suffer persecution
   on account of Alvarez-Sabillon’s membership in the particular social group
   (PSG) of “Honduran women who cannot leave their domestic partners.”
          This court reviews the final decision of the BIA and will only consider
   the IJ’s decision where it influenced the decision of the BIA. Zhu v. Gonzales,
   493 F.3d 588, 593 (5th Cir. 2007). Factual findings are reviewed under the
   substantial evidence standard and legal questions de novo, giving deference
   to the BIA’s interpretation of any ambiguous immigration statutes. Orellana-
   Monson v. Holder, 685 F.3d 511, 517-18 (5th Cir. 2012). Whether an applicant
   is eligible for asylum or withholding of removal is reviewed for substantial
   evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
          To be eligible for asylum, the petitioners must show they are unable
   or unwilling to return to their country “because of persecution or a well-
   founded fear of persecution on account of race, religion, nationality,
   membership in a particular social group, or political opinion.” 8 U.S.C.
   § 1101(a)(42)(A); 8 U.S.C. § 1158(b)(1). A cognizable PSG must: (1) consist
   of persons who share a common immutable characteristic; (2) be defined
   with particularity; and (3) be socially visible or distinct within the society in
   question. Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014). Further,
   “the social group must exist independently of the fact of persecution.” Id. at
   236 n.11.
          Substantial evidence supports the BIA’s finding that the petitioners
   are ineligible for asylum because Alvarez-Sabillon’s proposed PSG does not
   meet these requirements. See Gonzales-Veliz v. Barr, 938 F.3d 219, 229-34
   (5th Cir. 2019); Orellana-Monson, 685 F.3d at 517-18; Chen, 470 F.3d at 1134.
   Because petitioners have failed to demonstrate their entitlement to asylum,




                                          2
Case: 20-60088     Document: 00515860808         Page: 3   Date Filed: 05/13/2021




                                  No. 20-60088


   they have also failed to demonstrate their entitlement to withholding of
   removal. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
         The petition for review is DENIED.




                                        3